CHRISTIAN, J.
The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for one year.
No bills of exception appear in the record. Motion for new trial was overruled on the 4th day of October, 1928, and notice of appeal given on the same date. The statement of facts was filed on the 6th day of January, 1929. This was after the expiration of the 90 days allowed by statute for filing statement of facts. We are therefore not authorized to consider the statement of facts.
The judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.